Name: Commission Regulation (EEC) No 3537/91 of 4 December 1991 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 12. 91 Official Journal of the European Communities No L 335/9 COMMISSION REGULATION (EEC) No 3537/91 of 4 December 1991 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff limit would be 0,5 % by weight ; whereas an additional note to this effect should be inserted in Chapter 20 of the combined nomenclature ; whereas Regulation (EEC) No 2658/87 should be amended accordingly ; Whereas the provisions of this Regulation are in accord ­ ance with the opinion of the Nomenclature Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (') of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 3492/91 (2), and in particular Article 9 thereof, Whereas Regulation (EEC) No 2658/87 established the nomenclature of goods hereinafter referred to as the combined nomenclature, which serves the purposes both of the Community's Common Customs Tariff and of its external trade statistics ; Whereas in order to ensure uniform application of the combined nomenclature, it is necessary to adopt provi ­ sions concerning the classification of vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid ; Whereas there may be difficulties in distinguishing vege ­ tables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid, falling within CN code 2001 from similar products prepared or preserved by other means falling with CN codes 2002 to 2005 and CN code 2008 ; whereas products cannot be considered to be prepared or preserved by vinegar or acetic acid when only small quantities of those substances are present ; whereas it is feasible to distinguish between the two types of product by their content of free volatile acid, expressed as acetic acid ; whereas an appropriate HAS ADOPTED THIS REGULATION : Article 1 The following Additional Note is added to Chapter 20 of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87 : ' 1 . For the purpose of heading 2001 vegetables, fruit, nuts and other edible parts of plants prepared or preserved by vinegar or acetic acid must have a content of free, volatile acid of 0,5 % by weight or more, expressed as acetic acid.' Article 2 Additional Notes 1 to 6 become Additional Notes 2 to 7. Article 3 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 256, 7 . 9 . 1987, p. 1 . ( 2) OJ No L 328, 30. 11 . 1991 , p. 80 .